Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of
May 29, 2018, by and between Erin Gonzalez (“Executive”) and Global Power
Equipment Group Inc. (the “Company”).  The Company and Executive are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

 

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.                                    Termination of Employment; Resignations. 
Effective as of May 29, 2018 (the “Separation Date”), Executive’s employment
with the Company and its affiliates (including, without limitation, as Chief
Financial Officer of the Company) shall terminate and Executive shall cease to
be an employee and officer of any and all of the foregoing.  Effective the
Separation Date, Executive hereby resigns from all positions that she holds or
has ever held with the Company and its affiliates. As used in this Agreement,
the term “affiliate” means any entity controlled by, controlling, or under
common control with, the Company.

 

2.                                    Accrued Benefits.  The Company shall pay
or provide to Executive the following payments and benefits:

 

(a)                               Salary and Vacation Pay.  By the next regular
payroll date after the Separation Date (or such earlier date as required by
law), the Company shall issue to Executive her final paycheck, reflecting
(i) her earned but unpaid base salary through the Separation Date, and (ii) her
accrued but unused vacation pay through the Separation Date.

 

(b)                              Expense Reimbursements.  The Company, within 30
calendar days after the Separation Date, shall reimburse Executive for any and
all reasonable business expenses incurred by Executive in connection with the
performance of her duties prior to the Separation Date, which expenses shall be
submitted by Executive to the Company with supporting receipts and/or
documentation no later than 15 calendar days after the Separation Date.

 

3.                                    Severance Benefits.  If and only if
(x) Executive executes the release attached as Exhibit A to this Agreement (the
“Release”), (y) the Release becomes irrevocable pursuant to its terms, and
(z) Executive complies with her obligations as set forth in this Agreement, the
Company shall pay or provide to Executive the following payments and benefits:

 

(a)                               Salary Continuation.  The Company shall pay to
Executive an amount equal to 12 months of Executive’s annual base salary (i.e.,
a total of $275,000) payable at the same times and in the same increments as if
Executive’s employment continued from the Separation Date through the first
anniversary of the Separation Date, except that any payments that would
otherwise be made between the Separation Date and the date that the Release
becomes effective and irrevocable (the “Release Date”) will be accumulated and
paid, without interest, on the first regularly scheduled payroll date falling on
or after the Release Date.

 

(b)                              2017 Short-Term Incentive.  The Company shall
pay to Executive an amount equal to $103,180, which represents 75.04% of her
“target” short-term incentive for the 2017 fiscal year,

 

--------------------------------------------------------------------------------


 

in four equal monthly installments (without interest) on the last day of each
month commencing June 30, 2018 and ending September 30, 2018 (with any unpaid
installments accelerated on a “Change in Control”, as defined in the Employment
Agreement between Executive and the Company dated September 11, 2017 (the
“Employment Agreement”)), which amount shall be in lieu of any amounts otherwise
due under the 2017 short-term incentive program.  Executive acknowledges that
the Company previously paid to her the remaining 24.96% of her “target”
short-term incentive for the 2017 fiscal year.

 

(c)                               2018 Short-Term Incentive.  The Company shall
pay to Executive an amount equal to $137,500, which represents her “target”
short-term incentive for the 2018 fiscal year, on the first regularly scheduled
payroll date falling on or after the earlier of the following dates: 
(i) December 14, 2018, or (ii) the date that a Change in Control occurs, which
amount shall be in lieu of any amounts otherwise due under the 2018 short-term
incentive program.

 

(d)                              Equity Awards.  All outstanding and unvested
restricted share units held by Executive as of the Separation Date (the “RSUs”)
shall vest in full (with any specified performance objectives with respect to
such outstanding awards deemed to be satisfied at the “target” level) on the
Separation Date and will be paid to Executive within 10 calendar days after the
Release Date.

 

(e)                               Health Insurance.  If Executive timely elects
continued health and dental coverage under COBRA, the Company will pay
Executive’s full cost of her COBRA premiums to continue her coverage (including
coverage for her eligible dependents, if applicable) (the “COBRA Premiums”) for
the 1 year period commencing on June 1, 2018 (the “COBRA Premium Period”).  The
COBRA Premium Period runs concurrently with the COBRA continuation period;
provided that Executive may elect to pay for the last six months of the 18-month
COBRA continuation period.  During the COBRA Premium Period, an amount equal to
the applicable COBRA Premiums (or such other amounts as may be required by law)
will be included in Executive’s income for tax purposes to the extent required
by applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose.  Notwithstanding the foregoing, if Executive
becomes re-employed with another employer and is eligible to receive
substantially equivalent health benefits under another employer-provided plan,
then the Company’s payment obligations and Executive’s right to the subsidized
premium payments as described in this Section 3(e) shall cease.

 

(f)                                Attorneys’ Fees. The Company shall reimburse
Executive for the reasonable attorneys’ fees she incurred in connection with the
negotiation, implementation, and documentation of this Agreement and other
arrangements relating to her employment with the Company, which reimbursement
shall be payable in a single lump sum no later than 90 calendar days after the
Separation Date, provided that Executive submits the reimbursement request to
the Company in writing, with supporting documentation, no later than 20 calendar
days after the Separation Date, and in no event shall the Company reimburse
attorneys’ fees in excess of $5,000.

 

4.                                    Release of Claims.  Executive shall
execute and deliver the Release to the Company within 21 calendar days following
the Separation Date (the “Release Period”).  If Executive fails to execute and
deliver the Release to the Company during the Release Period, or if the Release
is revoked by Executive before it has become irrevocable pursuant to its terms,
Executive will not be entitled to any payment or benefit under Section 3 of this
Agreement.

 

5.                                    Employment Agreement.  Executive
acknowledges that the payments and arrangements contained in this Agreement
shall constitute full and complete satisfaction of any and all payments and
benefits to which Executive may be entitled as a result of her employment with
the Company and the termination thereof.  Executive agrees that, as of the
Separation Date, this Agreement supersedes and replaces the severance terms of
the Employment Agreement and that, provided the Company observes its

 

2

--------------------------------------------------------------------------------


 

obligations under this Agreement, the Company has no further obligations to make
any payments or provide any benefits to Executive under the terms of the
Employment Agreement.  Notwithstanding the foregoing and the termination of
Executive’s employment with the Company, Executive and the Company each
acknowledge and agree that the following terms and conditions of the Employment
Agreement remain in effect as if set forth herein:

 

(a)                               Section 2(f), Compensation Recovery Policy,
provided the Company represents that, as of the Separation Date, no act of fraud
or misconduct has been brought to the attention of the Board of Directors of the
Company that could trigger or potentially trigger application of the
Compensation Recovery Policy;

 

(b)                              Section 3(g), Indemnification and Insurance;
provided that (i) the Company shall not propose any limitation of
indemnification in the Articles or Bylaws that would limit or reduce Executive’s
indemnification protections as in effect on the Separation Date, and (ii) the
Company shall deliver copies of any new D&O policies, endorsements, extensions
or tail polices to Executive upon receipt from the carrier;

 

(c)                               Section 5(a)(ii), the “Change in Control”
definition and “Business Combination” definition;

 

(d)                              Section 5(e), Section 280G;

 

(e)                               Section 7, Work Product;

 

(f)                                Section 8, Confidential Information;

 

(g)                               Section 9, Non-compete, non-solicitation;

 

(h)                              Section 10, Remedies; and

 

(i)                                  Section 11, Cooperation in Investigations
and Proceedings.

 

6.                                    Compensation Recovery Policy.  Executive
acknowledges that she shall remain subject to the provisions of the Compensation
Recoupment Policy Acknowledgement and Agreement and the related Compensation
Recovery Policy (the “Policy”) between the Company and the Executive, as in
effect on the Separation Date, which agreement and Policy shall survive and
continue in full force and effect notwithstanding the termination of Executive’s
employment and shall be applicable to payments made and to be made by the
Company to Executive under either of Sections 2 and 3 of this Agreement.  The
Parties acknowledge that, on and after the Separation Date, the Company may not
amend or modify the Policy in a manner that adversely affects Executive, unless
the Company determines in good faith that such amendment or modification is
required in order to comply with applicable laws or exchange listing
requirements.

 

7.                                    Return of Property.  By not later than the
Separation Date, Executive shall return to the Company all items of Company
property previously in her possession, including without limitation, keys,
credit cards, telephone calling cards, computer hardware and software, cellular
and portable telephone equipment, manuals, books, notebooks, financial
statements, reports and other documents.  For the avoidance of doubt, Executive
is entitled to retain her personal cell phone and cellular telephone number.

 

8.                                    Transition Services.   For the period
commencing on the Separation Date and ending 30 calendar days thereafter (the
“Assistance Period”), upon the reasonable request of the Chief Executive

 

3

--------------------------------------------------------------------------------


 

Officer of the Company, Executive shall conscientiously and in good faith make
efforts to facilitate the successful transition of Executive’s successor and
perform such other duties as may from time-to-time be specified by the Chief
Executive Officer of the Company with respect to cash management, tax and cash
forecasting functions (the “Transition Services”); provided, however, that the
services rendered by Executive during the Assistance Period shall not exceed 30
hours during any four week period.  Executive shall not be entitled to
additional compensation for the services set forth in this Section 8 but shall
be reimbursed for the reasonable travel expenses she incurs in connection with
the Transition Services during the Assistance Period that are approved in
advance by the Chief Executive Officer of the Company.  Any such reimbursements
shall be paid to Executive no later than the 15th day of the month immediately
following the month in which such expenses were incurred (subject to Executive’s
timely submission to the Company of proper documentation with respect thereto). 
The Parties acknowledge that the Transition Services are outside the scope of
Section 11 of the Employment Agreement and therefore that Section shall not
govern the provision of the Transition Services.

 

9.                                    Non-Disparagement.  Executive agrees that
she will not do or say anything that could reasonably be expected to disparage
or impact negatively the name or reputation in the marketplace of the Company or
any of its affiliates, employees, officers, directors, stockholders, members,
principals or assigns.  Subject to Executive’s continuing obligations to comply
with Section 8 (Confidential Information) of the Employment Agreement as
provided herein, nothing in this Section 9 shall preclude Executive from
responding truthfully to any legal process or truthfully testifying in a legal
or regulatory proceeding, provided that, to the extent permitted by law,
Executive promptly informs the Company of any such obligation prior to
participating in any such proceedings.  The Company agrees that it will not
release any information or make any statements, and its officers and directors
shall not do or say anything that could reasonably be expected to disparage or
impact negatively the name or reputation in the marketplace of Executive. 
Nothing herein shall preclude the Company or any of its affiliates, employees,
officers, directors, stockholders, members, principals or assigns from
responding truthfully to any legal process or truthfully testifying in a legal
or regulatory proceeding, provided that to the extent permitted by law, the
Company will promptly inform Executive in advance if it has reason to believe
such response or testimony will directly relate to Executive, or preclude the
Company from complying with applicable disclosure requirements.

 

10.                            Miscellaneous.

 

(a)                               Section 409A.  The intent of the Parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code (“Section 409A”) or are exempt therefrom and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that
(i) the payments and benefits due to Executive under Section 3 above are payable
or provided on account of Executive’s “separation from service” within the
meaning of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of Section 409A, and
(iii) Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of Executive’s
separation from service for any reason other than death, or (2) the date of
Executive’s death.  In no event

 

4

--------------------------------------------------------------------------------


 

may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

 

(b)                              Withholding.  The Company or its affiliates, as
applicable, may withhold from any amounts payable or benefits provided under
this Agreement such Federal, state, local, foreign or other taxes as shall be
required to be withheld pursuant to any applicable law or regulation. 
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes, interest and penalties that may be imposed on
Executive in connection with this Agreement (including any taxes, interest and
penalties under Section 409A of the Code), and neither the Company nor its
affiliates shall have any obligation to indemnify or otherwise hold Executive
harmless from any or all of such taxes, interest or penalties.

 

(c)                               Severability.  In construing this Agreement,
if any portion of this Agreement shall be found to be invalid or unenforceable,
the remaining terms and provisions of this Agreement shall be given effect to
the maximum extent permitted without considering the void, invalid or
unenforceable provision.

 

(d)                              Successors.  This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s surviving spouse, heirs, and legal representatives.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliates, and their respective successors and assigns.

 

(e)                               Final and Entire Agreement; Amendment.  This
Agreement (including is exhibits), together with the Release and the surviving
portions of the Employment Agreement, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof.  Any
amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

 

(f)                                Representation By Counsel.  Each of the
Parties acknowledges that it or she has had the opportunity to consult with
legal counsel of its or her choice prior to the execution of this Agreement and
the Release.  Without limiting the generality of the foregoing, Executive
acknowledges that she has had the opportunity to consult with her own
independent legal counsel to review this Agreement for purposes of compliance
with the requirements of Section 409A or an exemption therefrom, and that she is
relying solely on the advice of her independent legal counsel for such
purposes.  Moreover, the Parties acknowledge that they have participated jointly
in the negotiation and drafting of this Agreement and the Release.  If any
ambiguity or question of intent or interpretation arises, this Agreement and the
Release shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

(g)                               Governing Law; Jurisdiction.  This Agreement
and the Release shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to conflict of laws principles.  Each
Party (i) agrees that any action arising out of or relating to this Agreement or
Executive’s employment by the Company shall be brought exclusively in the state
courts located in Dallas County, Texas and the United States District Court for
the Northern District of Texas (Dallas Division), (ii) accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
those courts, and (iii) irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
action in those jurisdictions.   EACH PARTY WAIVES ITS OR

 

5

--------------------------------------------------------------------------------


 

HER RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS REGARDING, OR ARISING UNDER, THE
TERMS OF THIS AGREEMENT.  The Parties further agree that the prevailing party
(by judgment, court order or negotiated private settlement) in any action to
enforce its or her rights under this Agreement shall be entitled to recover
payment from the non-prevailing party of the prevailing party’s reasonable
costs, expenses and attorneys’ fees, as well as expert witness fees and
expenses, incurred in connection with any such action.

 

(h)                              Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery or overnight
courier to the other Party or by registered or certified mail, return receipt
requested, postage prepaid, or by overnight courier, addressed as follows:

 

If to Executive: at Executive’s most recent address on the records of the
Company;

 

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400, Irving, TX 75039, Attention:  Chief Executive Officer;

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Any notice under this Agreement will be deemed
to have been given: when delivered, if given by hand delivery; three calendar
days after having been mailed, if given by registered or certified mail; and on
the date on which delivery was first attempted by the overnight courier, if sent
by overnight courier.

 

(i)                                  Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which taken together shall constitute one original instrument.

 

(j)                                  Inconsistent Agreements.  To the extent of
a conflict or inconsistency between this Agreement and the Employment Agreement,
this Agreement shall control.

 

(k)                              Authority.

 

(i)                                  The Company has the requisite corporate
power and authority to execute this Agreement, the Release and all other
agreements and documents contemplated hereby to which it is a party.  The
execution and delivery of this Agreement and such other agreements and documents
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the Company and no other action
on the part of the Company is necessary to authorize the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

(ii)                              This Agreement has been duly executed and
delivered by Executive and constitutes the valid and binding obligation of
Executive, enforceable in accordance with its terms.

 

(Signature page follows)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.

EXECUTIVE

 

 

 

 

 

By:

/S/ TRACY D. PAGLIARA

/S/ ERIN GONZALEZ

 

Tracy D. Pagliara

Erin Gonzalez

 

President and Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this
29th day of May, 2018, by and between Global Power Equipment Group Inc. (the
“Company”) and Erin Gonzalez (“Executive”).

 

1.                                    Employment Status.  Executive’s employment
with the Company and its affiliates terminated effective as of May 29, 2018 (the
“Separation Date”).

 

2.                                    Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the payments and benefits (collectively, the “Severance Benefits”) set
forth in Section 3 of the Separation Agreement between Executive and the Company
dated as of May 29, 2018 (the “Separation Agreement”), upon the terms, and
subject to the conditions, of the Separation Agreement.  For the avoidance of
doubt, Executive acknowledges that unless and until this Release becomes
effective and irrevocable pursuant to its terms, she will not be entitled to
receive any of the Severance Benefits.

 

3.                                    No Liability.  This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Executive, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                    Release.  In consideration of the
Severance Benefits, Executive for himself, her heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, expenses, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
ever have against the Releasees relating to or arising out of Executive’s
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Release.  This Release includes, without limitation, (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(d) claims under or associated with any of the Company Group’s incentive
compensation plans or arrangements; (e) claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act of
1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair
Labor Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other
foreign, federal, state or local law or judicial decision); (f) claims arising
under the Employee Retirement Income Security Act; and (g) any other statutory
or common law claims related to Executive’s employment with the Company Group or
the separation of Executive’s employment with the Company Group.

 

A-1

--------------------------------------------------------------------------------


 

Without limiting the foregoing paragraph, Executive represents that she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date she signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date she signs this Release, she may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and she voluntarily relinquishes any such rights or claims by signing this
Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under, or continued or
preserved by, the Separation Agreement, including, without limitation, Section 2
or Section 3 of the Separation Agreement; (ii) any obligation to provide benefit
entitlements under any Company benefit or welfare plan that were vested as of
the Separation Date; and (iii) any rights or claims that relate to events or
circumstances that occur after the date that Executive executes this Release.

 

5.                                    Claims Released by the Company.  In
consideration for receiving Executive’s release hereunder, the Company, on
behalf of itself and the other Releasees, and each of them, does hereby
irrevocably and unconditionally release, acquit and forever discharge Executive
from any and all claims, demands, actions, causes of action, costs, expenses,
attorney fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which the Company has, had, or may ever have against Executive
relating to or arising out of Executive’s employment or separation from
employment with the Company Group, from the beginning of time and up to and
including the date the Company executes this Release.  This Release includes,
without limitation, (a) law or equity claims; (b) contract (express or implied),
tort claims or strict liability; (c) claims for wrongful discharge, retaliatory
discharge, whistle blowing, libel, slander, defamation, unpaid compensation,
wage and hour law violations, intentional infliction of emotional distress,
fraud, public policy contract or tort, and implied covenant of good faith and
fair dealing, whether based in common law or any federal, state or local
statute; (d) claims under or associated with any of the Company Group’s equity
compensation plans or arrangements; or (e) claims arising under any federal,
state, or local laws of any jurisdiction that prohibit age, sex, race, national
origin, color, disability, religion, veteran, military status, sexual
orientation, or any other form of discrimination, harassment, or retaliation.

 

Notwithstanding the foregoing provisions of this Section 5, nothing herein shall
release Executive from (i) any act that constitutes a criminal act under any
Federal, state or local law committed or perpetuated by Executive with respect
to the Company or its affiliates during the course of Executive’s employment
with the Company or its affiliates or thereafter prior to the execution date of
this Release (including any criminal act of fraud, material misappropriation of
funds or embezzlement, or any other criminal action); (ii) any act of fraud or
other criminal misconduct committed by Executive in connection with her
employment with the Company or thereafter prior to the execution date of this
Release; or (iii) Executive’s continuing obligations under the Employment
Agreement or Separation Agreement.

 

6.                                    Bar.  Executive acknowledges and agrees
that if she should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any cause, matter or thing which is the subject of the release under Section 4
of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Releasee may recover from
Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees, along with the Severance Benefits.  The
Company acknowledges and agrees that if it should hereafter make any claim or
demand or commence or threaten to commence any action, claim or proceeding
against Executive with respect to any cause, matter or thing which is the
subject of the release under Section 5 of this Release, this Release may be
raised as a complete bar to any

 

A-2

--------------------------------------------------------------------------------


 

such action, claim or proceeding, and Executive may recover from the Company all
costs incurred in connection with such action, claim or proceeding, including
attorneys’ fees.

 

7.                                    Right to Engage in Protected Activity. 
Nothing contained in this Release limits Executive’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”).  In addition, nothing in this Release, the Separation
Agreement (including Section 5 or Section 9 of the Separation Agreement) or
Employment Agreement or any other Company agreement, policy, practice,
procedure, directive or instruction shall prohibit Executive from reporting
possible violations of federal, state or local laws or regulations to any
Government Agency or making other disclosures that are protected under the
whistleblower provisions of federal, state or local laws or regulations. 
Executive does not need prior authorization of any kind to make any such reports
or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures.  If Executive files any charge
or complaint with any Government Agency, and if the Government Agency pursues
any claim on Executive’s behalf, or if any other third party pursues any claim
on Executive’s behalf, Executive waives any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action) from the Releasees that arises out of alleged facts or
circumstances on or before the effective date of this Release; provided that
nothing in this Release or the Separation Agreement limits any right Executive
may have to receive a whistleblower award or bounty for information provided to
the Securities and Exchange Commission or other Government Agency.

 

8.                                    Governing Law; Venue.  This Release shall
be governed, construed, interpreted and enforced in accordance with the
substantive laws of the State of Texas, without regard to conflicts of law
principles.  Venue for purposes of this Release shall be the same as that in the
Separation Agreement.

 

9.                                    Acknowledgment.  Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that she has been advised by the Company to seek the advice of
legal counsel (at Executive’s cost) before entering into this Release. 
Executive acknowledges that she was given a period of 21 calendar days within
which to consider and execute this Release, and to the extent that she executes
this Release before the expiration of the 21-day period, she does so knowingly
and voluntarily and only after consulting her attorney.  Executive acknowledges
and agrees that the promises made by the Company Group hereunder represent
substantial value over and above that to which Executive would otherwise be
entitled.  Executive acknowledges and reconfirms the promises in Sections 7, 8,
9, 10 and 11 of the Employment Agreement between Executive and the Company dated
as of September 11, 2017.

 

10.                            Revocation.  Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company in the manner
specified in Section 10(h) of the Separation Agreement, and this Release shall
not become effective or enforceable until such revocation period has expired. 
Executive understands that if she revokes this Release, it will be null and void
in its entirety, and she will not be entitled to any payments or benefits
provided in this Release, including without limitation any Severance Payments
pursuant to Section 3 of the Separation Agreement.

 

11.                            Miscellaneous.  This Release is the complete
understanding between Executive and the Company Group in respect of the subject
matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, in each case, except as
specifically excluded by this Release.  Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.  In the event that any provision of this Release
should be held to be invalid or unenforceable each and all of the other
provisions of this Release shall remain in full force and effect.  If any
provision of this Release is found to be invalid or

 

A-3

--------------------------------------------------------------------------------


 

unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law. 
Executive agrees to execute such other documents and take such further actions
as reasonably may be required by the Company Group to carry out the provisions
of this Release.

 

12.                            Counterparts; Electronic Transmission.  This
Release may be executed by the parties hereto in counterparts, which taken
together shall be deemed one original. Any facsimile or electronically
transmitted copies hereto or signature hereon shall, for all purposes, be deemed
originals.

 

(Signature page follows)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have each executed this Release as of the
date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.

EXECUTIVE

 

 

 

 

 

By:

/S/ TRACY D. PAGLIARA

/S/ ERIN GONZALEZ

 

Tracy D. Pagliara

Erin Gonzalez

 

President and Chief Executive Officer

 

 

A-5

--------------------------------------------------------------------------------